            Case 4:20-cv-01303-JM Document 8 Filed 01/13/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

ADRIAN C. RYAN                                                             PLAINTIFF
ADC #106017
v.                              No: 4:20-cv-01303 JM-PSH

TIM RYLES, et al.                                                      DEFENDANTS

                                             ORDER

       The Court has reviewed the Proposed Findings and Recommendation submitted by United

States Magistrate Judge Patricia S. Harris. No objections have been filed. After carefully

consideration, the Court concludes that the Proposed Findings and Recommendation should be,

and hereby are, approved and adopted in their entirety as this Court’s findings in all respects.

       IT IS THEREFORE ORDERED THAT:

       1.      Ryan’s claims are dismissed without prejudice for failure to state a claim upon

which relief may be granted; and

       2.      Dismissal of this action counts as a “strike” within the meaning of 28 U.S.C. §

1915(g).

       3.      The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from the order adopting this recommendation would not be taken in good faith.

       DATED this 13th day of January, 2021.



                                              ________________________________
                                              UNITED STATES DISTRICT JUDGE
